Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 1rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11164518. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other. The current claim is broader recitation of patented one.


Current Application
US 11164518

2a light emitting element; 
3a first transistor configured to transmit a driving current to the light emitting element; 
4a second transistor connected to a first electrode of the first transistor and configured to stransmit a data signal; 

6a third transistor comprising a first electrode connected to a second electrode of the first 7transistor; and 
8an auxiliary transistor connected between a second electrode of the third transistor and a 9gate electrode of the first transistor and configured to transmit the data signal to the gate 10electrode of the first transistor, 

11wherein each of the first transistor, the second transistor and the auxiliary transistor is a 12first-type transistor, and 13wherein the third transistor is a second-type transistor different from the first-type transistor.
1. A display device comprising: a light emitting element; 
a first transistor configured to transmit a driving current to the light emitting element; 
a second transistor connected to a first electrode of the first transistor and configured to transmit a data signal; 

a third transistor comprising a first electrode connected to a second electrode of the first transistor; 
an auxiliary transistor connected between a second electrode of the third transistor and a gate electrode of the first transistor and configured to transmit the data signal to the gate electrode of the first transistor; 
and a first scan line, 
wherein each of the first transistor, the second transistor, and the auxiliary transistor is a first-type transistor, wherein the third transistor is a second-type transistor different from the first-type transistor, 
and wherein a gate electrode of the second transistor and a gate electrode of the auxiliary transistor are connected to the first scan line to receive a same scan signal. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150049126) in view of Osame (US 20030210219).

Regarding claim 1 Jung teach a display device comprising: 
2a light emitting element (Fig.2, OLED); 
3a first transistor (fig. 2, driving transistor Md)  configured to transmit a driving current to the light emitting element ([0051] ); 
4a second transistor (fig. 2, Ms) connected to a first electrode of the first transistor fig.2, Md) and configured to stransmit a data signal (Fig.2, D[k] [0042]);

6a third transistor (fig. 2, M1) comprising a first electrode connected to a second electrode of the first 7transistor; (fig. 2, driving transistor Md) and  

11wherein each of the first transistor (fig. 2, M1), the second transistor (fig. 2, Ms) is a 12first-type transistor (fig. 2, P-type), and 13wherein the third transistor is a second-type transistor different from the first-type transistor.

Jung does not teach an auxiliary transistor connected between a second electrode of the third transistor and a gate electrode of first transistor and configured to transmit the data signal to the gate 10electrode of the first transistor, 11and   
13wherein the third transistor is a second-type transistor different from the first-type 14transistor.

13wherein the third transistor (fig.1, 102 is n-type) is a second-type transistor (N-type) different from the first-type 14transistor (fig. 1, 101 P-type).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Jung in light of Osame teaching so that it may include an auxiliary transistor connected between a second electrode of the third transistor and a gate electrode of first transistor and configured to transmit the data signal to the gate 10electrode of the first transistor, 11and   
13wherein the third transistor is a second-type transistor different from the first-type 14transistor.

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Jung in light of Osame teaching so that it may include an auxiliary transistor connected between a second electrode of the third transistor, 11and  
13wherein the third transistor is a second-type transistor different from the first-type 14transistor.
The motivation is simple substitution of known element to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu US 20180061915.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625